Motion Granted; Dismissed and Memorandum Opinion filed February 12,
2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00745-CR

                CAREY JAMES BURTON JUNIOR, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 405th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 14CR0096

               MEMORANDUM                        OPINION
      A written motion to dismiss the appeal, personally signed by appellant and
his counsel, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion, we grant appellant’s motion.

       Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM
Panel consists of Justices Jamison, Busby, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).